Title: To Thomas Jefferson from Lucy Ludwell Paradise, 22 November 1787
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



Dear Sir
Williamsburg Virginia Novr. the 22d. 1787

I take the liberty to trouble your Excellency with a few lines to acquaint you of our Arrival in Dear Virginia and at the same time to thank you for all the attentions you have been pleased to shew Mr. Paradise myself and family. The Passage we had was long and very disagreeable, as we had the great misfortune to have a Brute of a Captain to Command the Ship Juno, owing to the very unfortunate accident of Capt. Jn. Allanbys breaking his leg on the very day we were to have set sail. I had the happiness of meeting all my dear Relations, and friends, in perfect health, except my Brother, who has had the misfortune to be blined a year, and half. He bears it remarkably well, and enjoys good health and spirits. I beg you will make my best Compliments to your amiable daughters. And believe me to be Your Excellences most Obt. and much Obliged Humb. Servant and Friend,

Lucy Paradise

